DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,4-8,11-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20160003059 to Otsubo.
As to claim 1, Otsubo discloses A turbine wheel for a turbine of a turbocharger, the turbine wheel (5) comprising: a plurality of turbine blades, the turbine wheel having an axis of rotation, the plurality of turbine blades (40) being distributed evenly about the axis of rotation (Fig 2, 3a); and a plurality of inter-blade portions distributed evenly about the axis of rotation (30), each one of the plurality of inter-blade portions being disposed between two of the plurality of turbine blades (Fig 3a), each one of the plurality of turbine blades being disposed between two of the plurality of inter-blade portions (Fig 3a), the plurality of inter-blade portions and the plurality of turbine blades being integrally formed (Abs), a cross-section, taken along a plane normal to the axis of rotation (lowest cross section to that of the compressor face seen Fig 3a), of a surface of each inter-blade portion of the plurality of inter-blade portions being described by a smooth curve extending between the two turbines blades of the plurality of turbine blades between which the inter-blade portion is disposed (Fig 3a).
As to claim 4, Otsubo discloses a compressor side surface extending normal to the axis of rotation at a first end of the turbine wheel; and wherein the compressor side surface has a scalloped form (Fig 3a).
As to claim 5, Otsubo discloses the compressor side surface occupies no more than 50% of an area of a circle circumscribing an outer-most edge of the compressor side surface (Par 0073).
As to claim 6, Otsubo discloses comprising a hub portion, the plurality of turbine blades and the plurality of inter-blade portions being integrally formed with the hub portion (Par 0069).
As to claim 7, Otsubo discloses the smooth curve of the cross-section of the surface of each inter-blade portion is concave (Fig 3a).
As to claim 8, Otsubo discloses A turbocharger for an engine, comprising: a turbine including a turbine wheel, the turbine wheel comprising: a plurality of turbine blades, the turbine wheel having an axis of rotation, the plurality of turbine blades being distributed evenly about the axis of rotation; and a plurality of inter-blade portions distributed evenly about the axis of rotation, each one of the plurality of inter-blade portions being disposed between two of the plurality of turbine blades, each one of the plurality of turbine blades being disposed between two of the plurality of inter-blade portions, the plurality of inter-blade portions and the plurality of turbine blades being integrally formed, a cross-section, taken along a plane normal to the axis of rotation, of a surface of each inter-blade portion of the plurality of inter-blade portions being described by a smooth curve extending between the two turbines blades of the plurality of turbine blades between which the inter-blade portion is disposed (As rejected Claim 1 above); and a compressor operatively connected to the turbine, the turbine driving the compressor when the turbocharger is in use (13, Fig 1).
As to claim 11, Otsubo discloses a compressor side surface extending normal to the axis of rotation at a first end of the turbine wheel; and wherein the compressor side surface has a scalloped form (Fig 3a).
As to claim 12, Otsubo discloses the compressor side surface occupies no more than 50% of an area of a circle circumscribing an outer-most edge of the compressor side surface (Par 0073).
As to claim 13, Otsubo discloses comprising a hub portion, the plurality of turbine blades and the plurality of inter-blade portions being integrally formed with the hub portion (Par 0069).
As to claim 14, Otsubo discloses the smooth curve of the cross-section of the surface of each inter-blade portion is concave (Fig 3a).
Allowable Subject Matter
Claims 2-3,9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746